Title: James Madison to William Allen, 11 March 1831
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Mar. 11. 1831
                            
                        
                        
                        My Waggon will probably be in Fredg. on monday next, and I request the favor of you to send by its return the
                            articles named in the margin. I just hear that flour has taken another rise. I still leave it with your discretion to
                            seize the most eligible time of selling mine as suggested by a comparison of the actual state with the estimated prospect
                            of the market. With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    